AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of I



                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                    AMENDED
                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                V.                                     (For Offenses Committed On or After November I, I 987)


                 Marco Antonio Gomez-Gomez                                             Case Number: 2:19-mj-10610

                                                                                      Nancy Bryn Rosenfeld
                                                                                      Defendant's Attorney


REGISTRATION NO. 65864298

THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_o_f_C_o_m_p!..._l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)                                                                                                         :-:z
      after a plea of not guilty.                                                                    .r:-
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offfflSe(s):
Title & Section                           Nature of Offense                                                              Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                                -------------------
                                                                                   dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  IZI TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, September 10, 2019
                                                     r - - - - - - - - - - - . . Q a t e of Imposition of Sentence
                                                             FILED
                             :;-:-::? J-:-...-
Rece1·ved --------1'-=---,=":::-.+-.:.__·
             DUSM          /
                            ..... - .... ~·--                 SEP I 2 2019                                             . LEWIS
                                                                                                                      !STRATE JUDGE


Clerk's Office Copy                                                                                                               2:19-mj-10610
